Title: To Thomas Jefferson from Albert Gallatin, 1 November 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
            
              1 Nov. 1803
            
          
          The pressure of business & interruption prevents my doing justice to the subject of Louisiana.   I have returned his to Mr Wagner; Mr Madison will correct it, that part which relates to revenue & expenditures excepted which I will revise—
          Respectfully Your obt. Servt
          
            
              Albert Gallatin
            
          
        